DETAILED ACTION
Response to Amendment
This office action is in response to applicant’s amendment and RCE filed, 04 March 2022, of application filed, with the above serial number, on 10 February 2020 in which claims 1, 4, 11, 14 have been amended and claims 2-3, 12-13 have been canceled. Claims 1, 4-11, 14-20 are pending in the application. 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8-11, 15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gilson et al. (hereinafter “Gilson”, 2016/0173941) in view of Negron et al (hereinafter “Negron”, 2009/0093278).
As per Claim 1, Gilson discloses a system comprising a computer including a processor and a memory (at least paragraph 17), the memory storing instructions executable by the computer to: 
receive a first request to activate a skip mode (at least paragraph 43; Fig. 5; user preference to play episode with or without (skipmode) related content);

in response to receiving both the first request and the second request: 
determine an association between the new media content item and a particular title of a plurality of titles, each title associated with a respective plurality of media content items and a respective stored set of skip rules indicating a respective set of skip indexes for the title (at least paragraph 31, 43, 36; a request may be received to provide an episode of a series. For example, the episode may be an episode of a series that is subsequent to an episode previously requested and/or viewed by the user; a user's viewing history may be analyzed to determine which segments the user often skips over or fast forwards through, or which segments a user watches multiple times. Similarly, it can be determined whether the user watches the recap sequence to an episode. After patterns in user behavior are learned, the user preference may be updated automatically; user of computing device 200 skips or fast forwards through segments, segment having a beginning and ending frame, segment of frames having identifiers; title of series; paragraph 20; episode of a program in a series; one or more episodes stored in device/server; episodes comprised of several segments;);
wherein a plurality of user inputs is previously collected during playback of the respective plurality of media content items of the particular title, the plurality 
activate the respective stored set of skip rules associated with the particular title, such that, during playback of the new media content item, a portion of the new media content item corresponding to the same portion is automatically skipped in accordance with applying at least the first skip index and the second skip index of the respective set of skip indexes for the particular title (at least paragraphs 33-34, 41 and 43; episode of related content provided without skipped (eg. recap sequence, opening credits etc) segment).
Gilson teaches a user skips through segments of frames, frames including recap sequence, identifying user behavior that the user does not want to watch recap sequence, providing next episode with skipped over recap sequence; see par. 22, Fig. normalized skip indexes for the particular title comprises a first normalized skip index generated by normalizing the respective skip start indexes to the respective start indexes for each of the respective plurality of media content items, and a second normalized skip index generated by normalizing the respective skip end indexes to the respective start indexes for each of the respective plurality of media content items, the automatic skipping with respect to these normalized indexes. 
However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Negron.
Negron discloses, in an analogous DVR art, when playback commences, the DVR logic 310 first normalizes the starting point for the program content and starts a timer running at that point, such true starting point for the program being activated to indicate the exact starting point of the program such that a desired application (e.g., skipping of program content portions) works properly during playback (at least Negron paragraph 21-27).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Negron’s normalization with Gilson, as Negron indicates some DVRs, as a safety measure, may begin the recording process a short period of time prior to the actually scheduled start time of the broadcast, and since various DVR models may use different parameters for this aspect of their recording process, and the metadata to be gathered is intended to be generally applicable across multiple brands and models of DVRs, it is important that 
As per Claim 5. The system of claim 1, further comprising instructions to: generate a prompt for display to the user to indicate an option to activate the skip mode, wherein the first request is received responsive to the prompt (at least Gilson paragraph 43; Fig. 5; user preference to play episode with or without (skipmode) related content; Gilson teaches a user can set a preference (via playback device, ie. interface) whether or not to play episode with related content or without and skipped,).
As per Claim 8. The system of claim 1, further comprising instructions to: collect, during playback of the new media content item, additional user input indicating an additional set of skip start and end indexes to skip an additional portion of the new media content item; and store the additional set of skip start and end indexes in relation to the particular title (at least paragraph 43; the user preference may be learned, based on a past behavior of the user. For example, a user's viewing history may be analyzed to determine which segments the user often skips over or fast forwards through, or which segments a user watches multiple times. Similarly, it can be determined whether the user watches the recap sequence to an episode. After patterns in user behavior are learned, the user preference may be updated automatically…the user preference may include information about the user's preference for viewing related episode content for a 
As per Claim 9. The system of claim 1, wherein the memory has, stored thereon, at least some of the respective pluralities of media content items associated with at least some of the plurality of titles (at least paragraph 1; user may be able to record episodes, for example on a digital video recorder (DVR), in order to view the episodes later, at a time of the user's choosing,.
As per Claim 10. The system of claim 1, wherein the instructions to activate the respective stored set of skip rules comprise, in association with each of at least some of the respective set of normalized skip indexes for the particular title, instructions to: determine a skip start frame and a skip end frame of the new media content item corresponding to the respective set of normalized skip indexes for the particular title; and read metadata of a frame of the new media content item between the skip start frame and the skip end frame to determine whether the metadata indicates commercial programming, wherein one of the portions of the new media content item corresponding to the respective set of normalized skip indexes is automatically skipped in accordance with whether the metadata indicates commercial programming (at least paragraph 20-21, 25; an episode 300 may be comprised of several segments, i.e. audio, video, etc., including a recap sequence 301, an opening credit sequence 302, a title sequence 303, 
Claims 11, 15, 18-20 do not, in substance, add or define any additional limitations over claims 1, 5, 8-10 and therefore are rejected for similar reasons, supra.

Claims 4, 6-7, 14, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gilson et al. (hereinafter “Gilson”, 2016/0173941) in view of Negron et al (hereinafter “Negron”, 2009/0093278), further in view of Patel et al (hereinafter “Patel”, 2017/0006252).
As per Claim 4, 14. Gilson and Negron fail to explicitly disclose wherein the grouping comprises performing an index grouping operation to identify those of the plurality of sets of skip start and end indexes deemed to fall within a predetermined threshold of each other with reference to associated ones of the media content items. However, the use and advantages for using such a system was well known to one 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Patel’s grouping with Gilson and Negron as Patel teaches this would result in greater accuracy for determining the actual skip segment of interest, such would increase the user satisfaction of Gilson and Negron’s system by having normalized times be even more accurate to the true skip segment as normalized.

As per Claim 7, 17. Gilson and Negron fail to explicitly disclose wherein the first request is received during playback of the new media content item. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Patel (at least Patel paragraph 95; after viewing media asset 508 (e.g., the episode of “The Big Bang Theory”) for three minutes, the user encounters a block of commercials in the playback of the media asset 508. As the user may be uninterested in viewing the block of commercials and instead may want to return to viewing the episode as quickly as possible, the user may issue a skip-forward command. Control circuitry 304 may detect the skip-forward command by detecting a command entered by way of user input interface 310, which, in some embodiments, is a remote control which control circuitry .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-7, 10-11, 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 of U.S. Patent No. 10,595,087. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of ‘087 claims storing skip start and end indexes for media content items that are normalized across a plurality of media content items of a same title, index grouping, generating skip rules such that when a new media content item is requested for playback, skip a portion, claim 3 of ‘087 recites such portion being for commercial programming. Thus claim 1 of ‘227 is not patentably distinct from claim 3 of ‘087; claim 4 of ‘227 is not patentably distinct from claim 3 of ‘087 as the grouping based on threshold is claimed in claim 1 of ‘087; claims 5-7 of ‘227 is not patentably distinct from claim 2 of ‘087 to activate the skip mode; claims 8-9 of ‘227 is not patentably distinct from claim 3 of ‘087 as the media titles are stored in claim 1 of ‘087 and ‘sets’ of indexes, more than one, are stored for additional portions; claim 10 of ‘227 is not patentably distinct from claim 5 of ‘087. Claims 11, 14-20 are similarly rejected.

Response to Arguments
Applicant's arguments filed 04 March 2022 have been fully considered but they are not persuasive.
Applicant argues 1) Negron describes a “DVD system” with a timer that is normalized to the starting point of the content, that Negron’s normalized skip indexes is for a single content item while the claims are for a plurality of content items of a title and nothing in Negron contemplates using information from multiple users and multiple media content items, grouping based on determining skipping of a same portion in those multiple content items; 2) Negron’s normalization is not based on groupings of skip start and skip end indexes with respect to a plurality of media content items; and 3) 
Regarding 1) Negron describes a “DVR” Digital Video Recorder system, such as TiVo (par. 2 and in par. 21 cited by Applicant) which is particularly different than the DVD system being argued, and similar to the DVR media content device 120 described in par. 9 of the application and DVR of Gilson par. 1.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., using information from multiple users) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant argues Negron is collecting inputs from a single user, however the claims also recite collecting ‘a plurality of user inputs’ which is the only mention of any ‘user’ and are from a user such as a user skipping a portion via ‘fast forward’ and ‘play’ to resume playing after skipping, etc.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). While Negron teaches normalizing each and every item individually, the rejection is a 103 Rejection which relies on Gilson for grouping those shows that are related into a title and setting up skip indexes for a title.
) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Negron describes normalizing the start of a DVR program content such that when the user has a fast forward command (‘skip start index’) and subsequent play or pause command (‘skip end index’) the commands have normalized time stamps to the true start of the program (at least Negron paragraph 21-25), in cases such as when the recorded program starts recording a minute early, the commands won’t be a minute off. When combined with Gilson’s groupings of recordings, the skipped sections will have accurate indexes to be used to skip over credits or what portions the user in Gilson skips over.
Regarding 3) Applicant notes that Gilson is relied on for teaching the activating step of claim 1. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. 

Conclusion
The prior art made of record and not relied upon considered pertinent to applicant's disclosure is indicated in PTO form 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY TODD whose telephone number is (303)297-4763.  The examiner can normally be reached 8:30-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/GREGORY TODD/Primary Examiner, Art Unit 2443